 


109 HR 4895 IH: To amend the Foreign Assistance Act of 1961 to limit the provision of United States military assistance and the sale, transfer, or licensing of United States military equipment or technology to Ethiopia.
U.S. House of Representatives
2006-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4895 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2006 
Mr. Rohrabacher introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To amend the Foreign Assistance Act of 1961 to limit the provision of United States military assistance and the sale, transfer, or licensing of United States military equipment or technology to Ethiopia. 
 
 
1.Limitation on United States military assistance to Ethiopia
(a)AmendmentsChapter 1 of part III of the Foreign Assistance Act of 1961 (22 U.S.C. 2351 et seq.) is amended—
(1)by redesignating the second section 620G (as added by section 149 of Public Law 104–164 (110 Stat. 1436)) as section 620J; and
(2)by adding at the end the following new section:

620K.Limitation on military assistance to Ethiopia
(a)LimitationMilitary assistance may be provided to the Federal Democratic Republic of Ethiopia and military equipment and technology may be sold, transferred, or licensed for sale to Ethiopia pursuant to the authorities contained in this Act or any other Act only if the President first transmits to Congress a certification described in subsection (b).
(b)CertificationA certification described in this subsection is a certification that contains a determination of the President that the Government of Ethiopia will not use the military assistance to be provided or the military equipment or technology to be sold, transferred, or licensed for sale against pro-democracy advocates or peaceful civilian protesters in Ethiopia..
(b)Effective dateThe limitation on the provision of United States military assistance and the sale, transfer, or licensing of United States military equipment or technology to Ethiopia under section 620K of the Foreign Assistance Act of 1961 (as added by subsection (a) of this section) applies with respect to the provision of such assistance and the sale, transfer, or licensing of such equipment or technology for fiscal year 2007 and subsequent fiscal years.  
 
